This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 TRUDY ABRAMS,

 3          Plaintiff/Counterdefendant-Appellant ,

 4 v.                                                                    NO. 35,702

 5 SCOTT ALMSBERGER,

 6          Defendant/Counterplaintiff-Appellee.

 7 APPEAL FROM THE DISTRICT COURT OF TAOS COUNTY
 8 Sarah C. Backus, District Judge

 9 Emery Law Firm
10 Kelan Emery
11 Taos, NM

12 L. Helen Bennett P.C.
13 L. Helen Bennett
14 Albuquerque, NM

15 for Appellant

16   Alan Maestas Law Office, P.C.
17   Alan H. Maestas
18   Pamela S. Sullivan
19   Taos, NM

20 for Appellee
 1                             MEMORANDUM OPINION

 2 GARCIA, Judge.

 3   {1}   Plaintiff appeals the district court’s judgment in favor of Defendant and award

 4 of attorney fees. We issued a notice of proposed summary disposition proposing to

 5 affirm. Plaintiff has not filed a memorandum in opposition, but instead has filed a

 6 notice indicating she does not plan to filed such a memorandum. Therefore, for the

 7 reasons stated in out notice, we affirm.

 8   {2}   IT IS SO ORDERED.

 9                                                ________________________________
10                                                TIMOTHY L. GARCIA, Judge

11 WE CONCUR:


12 _______________________________
13 JAMES J. WECHSLER, Judge


14 _______________________________
15 J. MILES HANISEE, Judge




                                              2